Citation Nr: 1202335	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Whether recoupment of the Veteran's disability separation pay awarded in the amount of $ 27,074.77 is proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from June 1982 to March 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 letter informing the Veteran that disability payments were being withheld. 


FINDINGS OF FACT

1.  In March 1996, upon separation from service, the Veteran received severance pay in the amount of $27,074.77. 

2.  In August 1996, the RO issued a rating decision which granted service connection for the Veteran's left knee disability and assigned a noncompensable rating.

3.  In April 2005, the Veteran sought an increased rating for his left knee disability, a 20 percent rating was subsequently assigned.

4.  In March 2007, the RO notified the Veteran that money from his VA disability payments was being withheld until the full amount of his disability severance pay was recouped, as required by law. 


CONCLUSION OF LAW

As a matter of law, the Veteran's military disability severance pay must be recouped from the VA disability compensation benefits paid.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The implementing regulation provides that where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R. § 3.700(a)(5)(i).

The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service.  38 C.F.R. § 3.700(a)(5)(ii).

Where payment of special separation benefits under 10 U.S.C. 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of special separation benefits less the amount of Federal income tax withheld from such pay.  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R.  § 3.700(a)(5)(iii).

An opinion of the VA General Counsel , VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174  and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces."  See also VAOGCPREC 12-96.  VAOGCPREC 12-96 held that 10 U.S.C.A. § 1174(h)(2)  requires that VA recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by the veteran under section 631 of Pub. L. No. 96-513. 

The Veteran separated from active service in March 1996.  In conjunction with his separation from active duty, the Veteran was informed that if he enrolled in the military reserves for a term of 36 months, he would be entitled to separation pay.  The Veteran accordingly enlisted in the reserves and records confirm that he served for the requisite 36 months.  His DD Form 215 indicates that he received separation pay in the amount of $27,074.77. 

In April 1996, the Veteran filed a claim seeking service connection for a left knee disability, which was granted by an August 1996 rating decision and a noncompensable rating was assigned.  In April 2005, the Veteran sought an increased rating for his left knee disability, and a 20 percent rating was subsequently assigned.  However, in the March 2007 letter that informed the Veteran of the increased rating that had been granted, the RO notified him that money was being withheld until the full amount of his disability severance pay was recouped, as required by law.  These facts are not in dispute.

The Veteran has disagreed with VA's decision to withhold disability compensation to recoup the separation pay he was awarded, arguing that he was told that if he served for 36 months that he would get his separation pay.  He believes that he fulfilled his contractual obligation by completing his 36 months in the reserves and it is therefore unfair to withhold money.  He acknowledges that he is unaware of VA applying any law incorrectly, but he feels that the submission of the forms showing that he served for 36 months in the reserves and that he was offered separation pay in exchange for three years of reserve service merit a review of the RO's determination.

The Board is sympathetic toward the Veteran, but it is ultimately bound by the law passed by Congress, and this decision is unfortunately dictated by the relevant statutes and regulations that were transcribed above.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
  
The Board fully understands the Veteran's arguments, and it has reviewed the evidence that he submitted, but the law is unfortunately dispositive in this case.

The Board will endeavor to address the Veteran's arguments to allow him to understand why this decision was made.  As mentioned, the Veteran has argued that because he completed his contractually obligated time in the reserves, he should be allowed to keep his separation pay.  However, he has, in fact, been allowed to keep his separation pay, as the military has not sought the return of this money.  

When the Veteran then filed for VA disability benefits, it triggered a separate set of laws, which allow for disability payments to be made to a person, but only once any separation pay has been offset.   

This may appear to be a distinction without difference in that the Veteran perceives that he is simply losing his separation pay.  However, a simple way to explain it is that the Veteran initially was given money by the military.  This receipt of separation benefits does not preclude the Veteran from later receiving VA disability benefits; however, he effectively becomes eligible to receive VA disability money only once the separation pay has been offset.
 
The laws, enacted by Congress, are quite clear in a situation such as the Veteran's.  If a veteran receives separation pay (as the Veteran did), and then is subsequently awarded a compensable disability rating (as the Veteran was), then VA is required by law to withhold disability payments until the separation pay is recouped.  As such, the RO acted consistent with the letter of the law, and the Board has no basis to change the RO's decision in this matter. 

As such, the Board finds that the law, as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the amount of disability separation pay from payments of VA disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700. Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426   (1994). 

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326. 

The VCAA revised VA's obligations insofar as notifying a claimant of the type of evidence needed to substantiate a claim - including apprising him of whose specific responsibility, his or VA's, it is for obtaining the supporting evidence, and giving him an opportunity to submit any relevant evidence in his possession.  There is also a requirement that VCAA notice, to the extent possible, be provided prior to initially adjudicating the claim (in the interest of fairness), and that VA explain why, on occasions when this is not done, it is nonetheless nonprejudicial and therefore, at most, harmless error.  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim where, as here,  it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004). 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

ORDER

Recoupment of separation pay was proper and the appeal is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


